IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                             No. 01-50590
                           Summary Calendar


                 LYDIA V. MOODY; LYDIA E. VALDES,

                                              Plaintiffs-Appellants,

                                versus

               EXPERIAN INFORMATION SOLUTIONS, INC.,

                                                 Defendant-Appellee.


          Appeal from the United States District Court
                for the Western District of Texas
                          (SA-00-CV-603)

                           January 8, 2003

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Lydia V. Moody and Lydia E. Valdes appeal the summary judgment

awarded   Experian   Information    Solutions,    Inc.   (Experian).

(Appellants' motion to supplement the record with two law review

articles they cite as authority or, alternatively, for this court

to take judicial notice of the articles, is DENIED).

     Appellants make various challenges to the denial of their FED.

R. CIV. P. 59(e) motion.    Because they did not amend their notice



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
of appeal after the motion was denied, we are without jurisdiction

to consider the denial.     See Bann v. Ingram Micro, Inc., 108 F.3d

625, 626 (5th Cir. 1997).

     Appellants have provided only general assertions regarding

their contentions that:     they were entitled to attorney’s fees;

the district court should have certified a state law question to

the Texas courts; the district court should have remanded the case

to the state courts; and the defendants were negligent.               And,

Appellants do not assert on appeal that they were entitled to

punitive damages.   Accordingly, these issues are deemed abandoned.

See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th   Cir.   1987)(issues   not   briefed   on   appeal   are   deemed

abandoned).

     A summary judgment is reviewed de novo, with the evidence

examined “in the light most favorable to ... the nonmovant[s]”.

Duckett v. City of Cedar Park, Tex., 950 F.2d 272, 276 (5th Cir.

1992).   Such judgment is proper when, viewing the evidence in this

light, “there is no genuine issue as to any material fact and ...

the moving party is entitled to judgment as a matter of law”.

Amburgey v. Corhart Refractories Corp., 936 F.2d 805, 809 (5th Cir.

1991) (quoting Fed. R. Civ. P. 56(c)).

     Appellants maintain the district court erred in granting

summary judgment with respect to their claims under the Fair Credit

Reporting Act (FCRA). They alleged in district court that Experian

violated FCRA through original reports it submitted to lenders.

They did not, however, present any evidence regarding the means by
which Experian gathered and compiled such information.           In the

light of this absence of evidence, summary judgment was proper on

this ground.   See Little v. Liquid Air Corp., 37 F.3d 1069, 1075-76

(5th Cir. 1994) (en banc) (summary judgment appropriate where

evidence weak or tenuous on an essential fact such that it could

not support judgment in favor of nonmovant).

     Appellants also challenge the summary judgment with respect to

their claims arising under the Texas Deceptive Trade Practices-

Consumer   Protection   Act   (DTPA).   They   have   not   established,

however, that they are “consumers” as that term is defined under

DTPA.   See TEX. BUS. & COM. CODE ANN. § 17.45(4) (2002); Riverside

Nat’l Bank v. Lewis, 603 S.W.2d 169, 174-75 (Tex. 1980).

     Appellants further contend the district court erred in denying

relief on their negligence per se claims.      The FCRA bars relief on

common-law claims unless the movant shows malice or willfulness on

the part of defendant.    See 15 U.S.C. § 1681h(e).    Appellants have

not done so.

     Finally, Appellants maintain the district court denied their

constitutional right to a jury trial.     Because a summary judgment

requires that no genuine issues of material fact exist for a jury

to try, “the right to trial by jury does not prevent a court from

granting summary judgment”. Plaisance v. Phelps, 845 F.2d 107, 108

(5th Cir. 1988).

                                          MOTION DENIED; AFFIRMED



                                   3